DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 10/13/2020. Claims 6-14, 17, and 24-28 are presently pending and are presented for examination. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” and are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: "means for causing a signal to be received by a main control module (MCM)" in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 11, the claim element “main control module” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Examiner is unable to find the corresponding structure in the Specification because the sections of Applicant's
Specification that discuss these elements do not include the corresponding structure (See at least, ¶27, for “main control module” of the Applicant's Specification). Therefore, claims 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject
matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the
invention.
As to Claim 11, the claim element “main control module” invokes 35 U.S.C. 112(f) or pre AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the
corresponding structure, material, or acts for the claimed function. Examiner is unable to find the
corresponding structure in the Specification because the sections of Applicant's Specification that
discuss these elements do not include the corresponding structure (See at least, ¶27, for “main control module” of the Applicant's Specification). Therefore, claims 11-14 are rejected under
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-14, 17, and 24-28 are rejected under 35 U.S.C. § 103 as being unpatentable over Poulin, US-20120215416-A1, and in view of Pilutti et al., US-20170282917-A1, and Yamaguchi et al., JP 60163735 A, hereinafter referred to as Poulin, Pilutti, and Yamaguchi (Translations by JPlatPat).
As per claim 6
Poulin discloses [a] vehicle comprising (when the vehicle speed determined from the vehicle speed source is within a predetermined activation range below the actual allowed maximum speed limit, the controller device modifying an actual throttle sensor signal from the throttle position sensor to the engine control unit to prevent the user from driving the vehicle at a speed beyond the actual allowed maximum speed limit – Poulin ¶15):
(c) a controller arranged in parallel with the brake switch and configured to bypass the brake switch to simulate the closing of the brake switch thereby indicating to the MCM that a driver of the vehicle is braking even when the brake switch is not closed (Conveniently, the controller device further connects to a cruise control interface of the vehicle to further modify an actual cruise control signal from the cruise control interface to the engine control unit, or to prevent an actual cruise control signal of the cruise control interface from reaching the engine control unit and to control the cruise control interface, to prevent the user from driving the vehicle at a speed beyond the actual allowed maximum speed limit. – Poulin Fig 2 + ¶16 – Examiner reasons that the bypassing of the brake controller is similar to the bypassing of the cruise control interface to prevent driving over the speed limit); 
Poulin does not disclose (a) a controller area network, a node of the controller area network comprising a main control module (MCM) and another node of the controller area network comprising a cruise control module;
(b) a brake switch forming part of a brake switch circuit with the MCM which brake switch, when closed, indicates to the MCM that a driver of the vehicle is braking; and 
(d) wherein the MCM disengages cruise control upon the indication to the MCM that a driver of the vehicle is braking.
However, Pilutti teaches (a) a controller area network, a node of the controller area network comprising a main control module (MCM) and another node of the controller area network comprising a cruise control module (The second vehicle data bus 610 may be a Media Oriented Systems Transport (MOST) bus, an Ethernet bus, or a controller area network flexible data (CAN-FD) bus (International Standards Organization (ISO) 11898-7), etc…The first vehicle data bus 608 communicatively couples the sensors 604, the ECUs 606, the on-board computing platform 602, and other devices connected to the first vehicle data bus 608. In the illustrated examples, the first vehicle data bus 608 is implemented in accordance with the controller area network (CAN) bus protocol as defined by International Standards Organization (ISO) 11898-1. – Pilutti Fig 6 + ¶38);
(b) a brake switch forming part of a brake switch circuit with the MCM which brake switch, when closed, indicates to the MCM that a driver of the vehicle is braking (After the adaptive cruise control 102 is deactivated (e.g., by using the deactivation control, by applying a brake pedal, etc.) – Pilutti Fig 6 + ¶22); and 
Poulin discloses a system and method for automatically limiting the maximum speed of a vehicle based on the segment of the road that the vehicle is travelling on. Pilutti teaches systems and methods for adaptive cruise control using user defined parameters, GPS data, and adjusting the cruise control based on the location and past changes. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Poulin a system and method for automatically limiting the maximum speed of a vehicle based on the segment of the road that the vehicle is travelling on with systems and methods for adaptive cruise control using user defined parameters, GPS data, and adjusting the cruise control based on the location and past changes, as taught by Pilluti, to avoid modification of the engine control unit of the vehicle and prevent excessive over speeding by the driver without express intervention or knowledge of the driver of the vehicle so as to ensure road safety as well as improved fuel consumption, see Poulin ¶6-7.
However, Yamaguchi teaches (d) wherein the MCM disengages cruise control upon the indication to the MCM that a driver of the vehicle is braking (a signal for canceling the system when the brake is operated is inputted into the microcomputer 6 via an interface 22 in the controller 3. – Yamaguchi Pg 5 Lines 17-18).
Poulin discloses a system and method for automatically limiting the maximum speed of a vehicle based on the segment of the road that the vehicle is travelling on. Yamaguchi teaches a system that cancels out the cruise control system when the detected speed is within the range of or greater than a stored speed.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Poulin a system and method for automatically limiting the maximum speed of a vehicle based on the segment of the road that the vehicle is travelling on with a system that cancels out the cruise control system when the detected speed is within the range of or greater than a stored speed, as taught by Yamaguchi, to improve the safety features of the vehicle, see Yamaguchi Page 6 Line 17.
As per claim 7
Poulin does not disclose wherein the controller indicates to the MCM that a driver of the vehicle is braking as a function of determining that the vehicle is speeding.
However, Yamaguchi teaches wherein the controller indicates to the MCM that a driver of the vehicle is braking as a function of determining that the vehicle is speeding (The vehicle speed sensor generates a signal proportional to an actual vehicle speed, a command switch that generates a cruise command signal, a vehicle speed storage unit that stores an it speed when the command switch is operated, and an actuator that drives a throttle valve…In the automatic vehicle speed control device for vehicle speed, which is provided with a controller which sends a command to the actuator corresponding to a difference between the actual vehicle speed and the stored vehicle speed, and a vehicle speed, the absolute value of the difference between the actual vehicle speed and the vehicle speed is equal to or more than a predetermined value (x km / hr) when the actual vehicle speed is stored in the vehicle speed storage part when the command switch is operated. A fail-safe program is provided so that it is determined that there is an abnormality in a vehicle speed storage part and a system is canceled or a cancel operation is performed after a deceleration operation to a predetermined value. – Yamaguchi Page 9 Lines 18-20 – Examiner reasons that stored map data that is updated via the internet; for a vehicle with a GPS receiver, can be compared to a vehicle’s current or future locations to cancel the cruise control system when the stored legal speed limit is exceeded and that the function of indicating braking to disable the cruise control due to speeding is similar to signals to disable the cruise control due to speeding).
Poulin discloses a system and method for automatically limiting the maximum speed of a vehicle based on the segment of the road that the vehicle is travelling on. Yamaguchi teaches a system that cancels out the cruise control system when the detected speed is within the range of or greater than a stored speed.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Poulin a system and method for automatically limiting the maximum speed of a vehicle based on the segment of the road that the vehicle is travelling on with a system that cancels out the cruise control system when the detected speed is within the range of or greater than a stored speed, as taught by Yamaguchi, to improve the safety features of the vehicle, see Yamaguchi Page 6 Line 17.
As per claim 8
Poulin does not disclose wherein the controller indicates to the MCM that a driver of the vehicle is braking as a function of also determining that cruise control is engaged.
However, Pilutti teaches wherein the controller indicates to the MCM that a driver of the vehicle is braking as a function of also determining that cruise control is engaged (After the adaptive cruise control 102 is deactivated (e.g., by using the deactivation control, by applying a brake pedal, etc.) – Pilutti Fig 6 + ¶22).
Poulin discloses a system and method for automatically limiting the maximum speed of a vehicle based on the segment of the road that the vehicle is travelling on. Pilutti teaches systems and methods for adaptive cruise control using user defined parameters, GPS data, and adjusting the cruise control based on the location and past changes. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Poulin a system and method for automatically limiting the maximum speed of a vehicle based on the segment of the road that the vehicle is travelling on with systems and methods for adaptive cruise control using user defined parameters, GPS data, and adjusting the cruise control based on the location and past changes, as taught by Pilluti, to avoid modification of the engine control unit of the vehicle and prevent excessive over speeding by the driver without express intervention or knowledge of the driver of the vehicle so as to ensure road safety as well as improved fuel consumption, see Poulin ¶6-7.
As per claim 9
Poulin further discloses wherein the controller comprises a microcontroller (a speed controller device including an allowed maximum speed algorithm – Poulin ¶14).
As per claim 10
Poulin further discloses wherein the controller comprises an application specific integrated circuit (a speed controller device including an allowed maximum speed algorithm – Poulin ¶14).
As per claim 11
Poulin discloses [a] vehicle, comprising (when the vehicle speed determined from the vehicle speed source is within a predetermined activation range below the actual allowed maximum speed limit, the controller device modifying an actual throttle sensor signal from the throttle position sensor to the engine control unit to prevent the user from driving the vehicle at a speed beyond the actual allowed maximum speed limit – Poulin ¶14): 
(a) an advanced driver assistance (ADA) system (the speed limiting method further comprises the step of modifying an actual cruise control signal from a cruise control interface of the vehicle to the engine control unit so as to prevent the user from driving the vehicle at a speed beyond the actual allowed maximum speed limit – Poulin ¶29); and 
Poulin does not disclose (b) means for causing a signal to be received by a main control module (MCM) in a controller area network of the vehicle which signal indicates to the MCM that a driver of the vehicle is braking, wherein the signal is caused by said means to be received by the MCM when the vehicle is determined to be speeding regardless of whether the driver of the vehicle is actually braking.
However, Pilutti teaches (b) means for causing a signal to be received by a main control module (MCM) in a controller area network of the vehicle (The second vehicle data bus 610 may be a Media Oriented Systems Transport (MOST) bus, an Ethernet bus, or a controller area network flexible data (CAN-FD) bus (International Standards Organization (ISO) 11898-7), etc…The first vehicle data bus 608 communicatively couples the sensors 604, the ECUs 606, the on-board computing platform 602, and other devices connected to the first vehicle data bus 608. In the illustrated examples, the first vehicle data bus 608 is implemented in accordance with the controller area network (CAN) bus protocol as defined by International Standards Organization (ISO) 11898-1. – Pilutti Fig 6 + ¶38).
Poulin discloses a system and method for automatically limiting the maximum speed of a vehicle based on the segment of the road that the vehicle is travelling on. Pilutti teaches systems and methods for adaptive cruise control using user defined parameters, GPS data, and adjusting the cruise control based on the location and past changes. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Poulin a system and method for automatically limiting the maximum speed of a vehicle based on the segment of the road that the vehicle is travelling on with systems and methods for adaptive cruise control using user defined parameters, GPS data, and adjusting the cruise control based on the location and past changes, as taught by Pilluti, to avoid modification of the engine control unit of the vehicle and prevent excessive over speeding by the driver without express intervention or knowledge of the driver of the vehicle so as to ensure road safety as well as improved fuel consumption, see Poulin ¶6-7.
However, Yamaguchi teaches which signal indicates to the MCM that a driver of the vehicle is braking, wherein the signal is caused by said means to be received by the MCM when the vehicle is determined to be speeding regardless of whether the driver of the vehicle is actually braking (The vehicle speed sensor generates a signal proportional to an actual vehicle speed, a command switch that generates a cruise command signal, a vehicle speed storage unit that stores an it speed when the command switch is operated, and an actuator that drives a throttle valve…In the automatic vehicle speed control device for vehicle speed, which is provided with a controller which sends a command to the actuator corresponding to a difference between the actual vehicle speed and the stored vehicle speed, and a vehicle speed, the absolute value of the difference between the actual vehicle speed and the vehicle speed is equal to or more than a predetermined value (x km / hr) when the actual vehicle speed is stored in the vehicle speed storage part when the command switch is operated. A fail-safe program is provided so that it is determined that there is an abnormality in a vehicle speed storage part and a system is canceled or a cancel operation is performed after a deceleration operation to a predetermined value. – Yamaguchi Page 9 Lines 18-20 – Examiner reasons that stored map data that is updated via the internet; for a vehicle with a GPS receiver, can be compared to a vehicle’s current or future locations to cancel the cruise control system when the stored legal speed limit is exceeded and that the function of indicating braking to disable the cruise control due to speeding is similar to signals to disable the cruise control due to speeding).
Poulin discloses a system and method for automatically limiting the maximum speed of a vehicle based on the segment of the road that the vehicle is travelling on. Yamaguchi teaches a system that cancels out the cruise control system when the detected speed is within the range of or greater than a stored speed.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Poulin a system and method for automatically limiting the maximum speed of a vehicle based on the segment of the road that the vehicle is travelling on with a system that cancels out the cruise control system when the detected speed is within the range of or greater than a stored speed, as taught by Yamaguchi, to improve the safety features of the vehicle, see Yamaguchi Page 6 Line 17.
As per claim 12
Poulin does not disclose wherein the ADA system comprises an intelligent speed adaptor (ISA) system.
However, Yamaguchi teaches wherein the ADA system comprises an intelligent speed adaptor (ISA) system (The vehicle speed sensor generates a signal proportional to an actual vehicle speed, a command switch that generates a cruise command signal, a vehicle speed storage unit that stores an it speed when the command switch is operated, and an actuator that drives a throttle valve…In the automatic vehicle speed control device for vehicle speed, which is provided with a controller which sends a command to the actuator corresponding to a difference between the actual vehicle speed and the stored vehicle speed, and a vehicle speed, the absolute value of the difference between the actual vehicle speed and the vehicle speed is equal to or more than a predetermined value (x km / hr) when the actual vehicle speed is stored in the vehicle speed storage part when the command switch is operated. A fail-safe program is provided so that it is determined that there is an abnormality in a vehicle speed storage part and a system is canceled or a cancel operation is performed after a deceleration operation to a predetermined value. – Yamaguchi Page 9 Lines 18-20 – Examiner reasons that stored map data that is updated via the internet; for a vehicle with a GPS receiver, can be compared to a vehicle’s current or future locations to cancel the cruise control system when the stored legal speed limit is exceeded and that the function of indicating braking to disable the cruise control due to speeding is similar to signals to disable the cruise control due to speeding).
Poulin discloses a system and method for automatically limiting the maximum speed of a vehicle based on the segment of the road that the vehicle is travelling on. Yamaguchi teaches a system that cancels out the cruise control system when the detected speed is within the range of or greater than a stored speed.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Poulin a system and method for automatically limiting the maximum speed of a vehicle based on the segment of the road that the vehicle is travelling on with a system that cancels out the cruise control system when the detected speed is within the range of or greater than a stored speed, as taught by Yamaguchi, to improve the safety features of the vehicle, see Yamaguchi Page 6 Line 17.
As per claim 13
Poulin does not disclose wherein the vehicle comprises a cruise control module and the ADA system operates without regard to the cruise control module.
However, Pilutti teaches wherein the vehicle comprises a cruise control module and the ADA system operates without regard to the cruise control module (The second vehicle data bus 610 may be a Media Oriented Systems Transport (MOST) bus, an Ethernet bus, or a controller area network flexible data (CAN-FD) bus (International Standards Organization (ISO) 11898-7), etc…The first vehicle data bus 608 communicatively couples the sensors 604, the ECUs 606, the on-board computing platform 602, and other devices connected to the first vehicle data bus 608. In the illustrated examples, the first vehicle data bus 608 is implemented in accordance with the controller area network (CAN) bus protocol as defined by International Standards Organization (ISO) 11898-1. – Pilutti Fig 6 + ¶38).
Poulin discloses a system and method for automatically limiting the maximum speed of a vehicle based on the segment of the road that the vehicle is travelling on. Pilutti teaches systems and methods for adaptive cruise control using user defined parameters, GPS data, and adjusting the cruise control based on the location and past changes. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Poulin a system and method for automatically limiting the maximum speed of a vehicle based on the segment of the road that the vehicle is travelling on with systems and methods for adaptive cruise control using user defined parameters, GPS data, and adjusting the cruise control based on the location and past changes, as taught by Pilluti, to avoid modification of the engine control unit of the vehicle and prevent excessive over speeding by the driver without express intervention or knowledge of the driver of the vehicle so as to ensure road safety as well as improved fuel consumption, see Poulin ¶6-7.
As per claim 14
Poulin does not disclose wherein the signal is caused by said means to be received by the MCM when it is determined also that cruise control is engaged.
However, Yamaguchi teaches wherein the signal is caused by said means to be received by the MCM when it is determined also that cruise control is engaged (The vehicle speed sensor generates a signal proportional to an actual vehicle speed, a command switch that generates a cruise command signal, a vehicle speed storage unit that stores an it speed when the command switch is operated, and an actuator that drives a throttle valve…In the automatic vehicle speed control device for vehicle speed, which is provided with a controller which sends a command to the actuator corresponding to a difference between the actual vehicle speed and the stored vehicle speed, and a vehicle speed, the absolute value of the difference between the actual vehicle speed and the vehicle speed is equal to or more than a predetermined value (x km / hr) when the actual vehicle speed is stored in the vehicle speed storage part when the command switch is operated. A fail-safe program is provided so that it is determined that there is an abnormality in a vehicle speed storage part and a system is canceled or a cancel operation is performed after a deceleration operation to a predetermined value. – Yamaguchi Page 9 Lines 18-20 – Examiner reasons that stored map data that is updated via the internet; for a vehicle with a GPS receiver, can be compared to a vehicle’s current or future locations to cancel the cruise control system when the stored legal speed limit is exceeded and that the function of indicating braking to disable the cruise control due to speeding is similar to signals to disable the cruise control due to speeding).
Poulin discloses a system and method for automatically limiting the maximum speed of a vehicle based on the segment of the road that the vehicle is travelling on. Yamaguchi teaches a system that cancels out the cruise control system when the detected speed is within the range of or greater than a stored speed.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Poulin a system and method for automatically limiting the maximum speed of a vehicle based on the segment of the road that the vehicle is travelling on with a system that cancels out the cruise control system when the detected speed is within the range of or greater than a stored speed, as taught by Yamaguchi, to improve the safety features of the vehicle, see Yamaguchi Page 6 Line 17.
As per claim 17
Poulin discloses (a) determining a current speed of the vehicle (a vehicle speed source– Poulin ¶15); 
(b) determining a currently allowed speed of the vehicle (a speed limit database of posted speed limits for respective segments of roads of the road map – Poulin ¶12);
(c) comparing the currently allowed speed of the vehicle to the current speed of the vehicle (a speed controller device including an allowed maximum speed algorithm connecting to the user identification device, the navigation device, the speed limit database and the user database, the allowed maximum speed algorithm determining in real time an actual allowed maximum speed limit by adding the actual road segment posted speed limit to the corresponding user over-speed parameter – Poulin ¶14); and 
Poulin does not disclose [a] method for simulating braking of a vehicle so as to disengage cruise control, comprising:
(d) when the current speed of the vehicle is within a predetermined range of or exceeds the currently allowed speed, causing one or more signals to be sent to a main control module of the vehicle simulating braking by a driver of the vehicle causing the main control module to disengage any cruise control that may be engaged.
However, Pilutti teaches [a] method for simulating braking of a vehicle so as to disengage cruise control, comprising (An example disclosed vehicle includes a GPS receiver configured to provide a location of the vehicle, an adaptive cruise control, and a cruise control adjuster. In the example cruise control adjuster is configured to generate an action when a cruise control event is defined for the location. In the disclosed example the cruise control event is based on past changes to the adaptive cruise control at the location, (b) deactivating the adaptive cruise control, deactivating the adaptive cruise control – Pilutti ¶4, ¶17, and ¶30 – Examiner reasons that the deactivation of the cruise control based on location data is similar to simulating braking that deactivates the cruise control based on the location data):
Poulin discloses a system and method for automatically limiting the maximum speed of a vehicle based on the segment of the road that the vehicle is travelling on. Pilutti teaches systems and methods for adaptive cruise control using user defined parameters, GPS data, and adjusting the cruise control based on the location and past changes. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Poulin a system and method for automatically limiting the maximum speed of a vehicle based on the segment of the road that the vehicle is travelling on with systems and methods for adaptive cruise control using user defined parameters, GPS data, and adjusting the cruise control based on the location and past changes, as taught by Pilluti, to avoid modification of the engine control unit of the vehicle and prevent excessive over speeding by the driver without express intervention or knowledge of the driver of the vehicle so as to ensure road safety as well as improved fuel consumption, see Poulin ¶6-7.
However, Yamaguchi teaches (d) when the current speed of the vehicle is within a predetermined range of or exceeds the currently allowed speed, causing one or more signals to be sent to a main control module of the vehicle simulating braking by a driver of the vehicle causing the main control module to disengage any cruise control that may be engaged (The vehicle speed sensor generates a signal proportional to an actual vehicle speed, a command switch that generates a cruise command signal, a vehicle speed storage unit that stores an it speed when the command switch is operated, and an actuator that drives a throttle valve…In the automatic vehicle speed control device for vehicle speed, which is provided with a controller which sends a command to the actuator corresponding to a difference between the actual vehicle speed and the stored vehicle speed, and a vehicle speed, the absolute value of the difference between the actual vehicle speed and the vehicle speed is equal to or more than a predetermined value (x km / hr) when the actual vehicle speed is stored in the vehicle speed storage part when the command switch is operated. A fail-safe program is provided so that it is determined that there is an abnormality in a vehicle speed storage part and a system is canceled or a cancel operation is performed after a deceleration operation to a predetermined value. – Yamaguchi Page 9 Lines 18-20 – Examiner reasons that stored map data that is updated via the internet; for a vehicle with a GPS receiver, can be compared to a vehicle’s current or future locations to cancel the cruise control system when the stored legal speed limit is exceeded and that the function of indicating braking to disable the cruise control due to speeding is similar to signals to disable the cruise control due to speeding).
Poulin discloses a system and method for automatically limiting the maximum speed of a vehicle based on the segment of the road that the vehicle is travelling on. Yamaguchi teaches a system that cancels out the cruise control system when the detected speed is within the range of or greater than a stored speed.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Poulin a system and method for automatically limiting the maximum speed of a vehicle based on the segment of the road that the vehicle is travelling on with a system that cancels out the cruise control system when the detected speed is within the range of or greater than a stored speed, as taught by Yamaguchi, to improve the safety features of the vehicle, see Yamaguchi Page 6 Line 17.
As per claim 24
Poulin further discloses wherein the currently allowed speed is a speed limit for the vehicle (a speed limit database of posted speed limits for respective segments of roads of the road map – Poulin ¶12).
As per claim 25
Poulin further discloses wherein the currently allowed speed is a fixed speed limit for a current location of the vehicle (a speed limit database of posted speed limits for respective segments of roads of the road map – Poulin ¶12).
As per claim 26
Poulin does not disclose wherein the currently allowed speed is a dynamic speed limit for a current location of the vehicle.
However, Pilutti teaches wherein the currently allowed speed is a dynamic speed limit for a current location of the vehicle (The vehicle 100 receives external information, such as the current weather, road conditions, and/or traffic density near the vehicle 100, via the external network 120. The cruise control adjuster 104 uses the information to determine whether to apply the user-generated rules – Pilutti Figs 4 & 5 + ¶31).
Poulin discloses a system and method for automatically limiting the maximum speed of a vehicle based on the segment of the road that the vehicle is travelling on. Pilutti teaches systems and methods for adaptive cruise control using user defined parameters, GPS data, and adjusting the cruise control based on the location and past changes. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Poulin a system and method for automatically limiting the maximum speed of a vehicle based on the segment of the road that the vehicle is travelling on with systems and methods for adaptive cruise control using user defined parameters, GPS data, and adjusting the cruise control based on the location and past changes, as taught by Pilluti, to avoid modification of the engine control unit of the vehicle and prevent excessive over speeding by the driver without express intervention or knowledge of the driver of the vehicle so as to ensure road safety as well as improved fuel consumption, see Poulin ¶6-7.
As per claim 27
Poulin does not disclose wherein the currently allowed speed is a predetermined variance from a speed limit for a current location of the vehicle.
However, Yamaguchi teaches wherein the currently allowed speed is a predetermined variance from a speed limit for a current location of the vehicle (The vehicle speed sensor generates a signal proportional to an actual vehicle speed, a command switch that generates a cruise command signal, a vehicle speed storage unit that stores an it speed when the command switch is operated, and an actuator that drives a throttle valve…In the automatic vehicle speed control device for vehicle speed, which is provided with a controller which sends a command to the actuator corresponding to a difference between the actual vehicle speed and the stored vehicle speed, and a vehicle speed, the absolute value of the difference between the actual vehicle speed and the vehicle speed is equal to or more than a predetermined value (x km / hr) when the actual vehicle speed is stored in the vehicle speed storage part when the command switch is operated. A fail-safe program is provided so that it is determined that there is an abnormality in a vehicle speed storage part and a system is canceled or a cancel operation is performed after a deceleration operation to a predetermined value. – Yamaguchi Page 9 Lines 18-20 – Examiner reasons that stored map data that is updated via the internet; for a vehicle with a GPS receiver, can be compared to a vehicle’s current or future locations to cancel the cruise control system when the stored legal speed limit is exceeded and that the function of indicating braking to disable the cruise control due to speeding is similar to signals to disable the cruise control due to speeding).
Poulin discloses a system and method for automatically limiting the maximum speed of a vehicle based on the segment of the road that the vehicle is travelling on. Yamaguchi teaches a system that cancels out the cruise control system when the detected speed is within the range of or greater than a stored speed.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Poulin a system and method for automatically limiting the maximum speed of a vehicle based on the segment of the road that the vehicle is travelling on with a system that cancels out the cruise control system when the detected speed is within the range of or greater than a stored speed, as taught by Yamaguchi, to improve the safety features of the vehicle, see Yamaguchi Page 6 Line 17.
As per claim 28
Poulin further discloses wherein the currently allowed speed is determined from a database using GPS coordinates of the vehicle (a speed controller device including an allowed maximum speed algorithm connecting to the user identification device, the navigation device, the speed limit database and the user database, the allowed maximum speed algorithm determining in real time an actual allowed maximum speed limit by adding the actual road segment posted speed limit to the corresponding user over-speed parameter – Poulin ¶14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668